Citation Nr: 1139502	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-49 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines





THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  





ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant contends that he served in the Philippine Commonwealth Army, to include recognized guerrilla service, in the service of the United States Armed Forces from January 1942 to April 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decisional letter by the Manila Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim seeking compensation from the Filipino Veterans Equity Fund.  Because veteran status of the person seeking benefits is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible to receive a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the case of Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in claims where it is first necessary to establish veteran status, proper VCAA notice must be tailored to inform the claimant of the information or evidence necessary to prove the element of veteran status, what information the appellant is responsible for providing, and what information VA will seek to obtain concerning that element.  

A close review of the claims file found that the appellant was not advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  However, the Board finds that he is not prejudiced by such notice defect.  In Shinseki v. Sanders, 556 U.S. 396 (2009), the United States Supreme Court held, in essence, that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  The appellant has not alleged that he is prejudiced because he did not receive timely notice of what is necessary to substantiate his claim.  Significantly, the RO previously sought service department certification of the appellant's alleged service, and based on the service department certification that he did not have qualifying service (in May 1979 and January 2005), the RO determined that he was ineligible for VA benefits as a matter of law.  When an appellant is ineligible for VA benefits as a matter of law based on the service department's refusal to certify his service, he is not prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status.  See Palor, 21 Vet. App. at 332-33.  

The Board notes that the appellant's original claims file has been lost; therefore, VA has a heightened duty to assist the appellant in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, and a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Board finds that the RO fulfilled this duty by making reasonable attempts to locate the original claims file and then, when such attempts were exhausted, by rebuilding the claims file.  A November 2004 letter (regarding the appellant's claim seeking basic eligibility for VA benefits) notified the appellant that his claims file was being reconstructed; he was asked to furnish any pertinent information he might have.  A significant portion of the appellant's claims file has been rebuilt, and the record is adequate to address the matter on appeal.  

Prior to the appellant's current claim, as noted above, the RO sought certification of the appellant's alleged military service.  Recertification was accomplished in April and September 2010, following by additional adjudications of the claim in July 2010 and September 2010, respectively.  He has not submitted any additional information suggesting that additional recertification was necessary, and the RO did not seek recertification after September 2010.  See October 2010 supplemental statement of the case notice response.  VA's duty to assist is met.  

There is no legal entitlement to the benefit claimed (Filipino Veterans Equity compensation benefits) because the appellant did not have recognized qualifying active military service.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

As noted, the appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  

Section 1002(d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) also provides that VA will administer its provisions in a manner consistent with VA law except to the extent otherwise provided in the statute.  

As noted, the critical question is whether the appellant has the requisite military service.  

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 340 (1997).  

The appellant filed his claim in February 2009 and did not submit a document that meets the first requirement of 38 C.F.R. § 3.203(a); he did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the United States Armed Forces.  As noted above, prior to his current claim, VA sought service department verification whether he served in the United States Armed Forces in the Philippines.  Based on the different sets of information contained in, but not limited to, the appellant's Special Order No. 28, Special Order No. 97, PA AGO Form 55, PVAO-4, Philippine VA Office Certification, and PA AGO Form 23 (Affidavit for Philippine Army Personnel), the service department (via the National Personnel Records Center (NPRC)) certified (in May 1979 and January 2005, and recertified in April and September 2010), it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  These certifications are binding on VA; VA has no authority to change or amend the finding.  Duro, 2 Vet. App. at 532; see also Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  If a change of service department certification is what the appellant seeks, his remedy lies with the service department and not with VA.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994); Soria, 118 F.3d at 749.  

Accordingly, the Board finds that the appellant did not have the requisite service, and is not a veteran so as to establish basic eligibility for compensation from the Filipino Veterans Equity Compensation Fund.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appeal to establish Veteran status for the appellant and his entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


